 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     LANCE G.,
 8
                                  Plaintiff,              Case No. C18-5557 RSM
 9
                   v.                                     (REDACTED) ORDER
10                                                        AFFIRMING THE
     COMMISSIONER OF SOCIAL SECURITY,                     COMMISSIONER’S FINAL
11                                                        DECISION AND DISMISSING THE
                                  Defendant.              CASE WITH PREJUDICE
12

13          Plaintiff seeks review of the denial of his applications for Supplemental Security Income
14 and Disability Insurance Benefits. As discussed below, the Court AFFIRMS the

15 Commissioner’s final decision and DISMISSES the case with prejudice.

16                                             BACKGROUND
17          Plaintiff is currently 58 years old, has at least a high school education, and has worked as
18 a buyer and procurement manager. Dkt. 14, Administrative Record (AR) 57, 150. Plaintiff

19 applied for benefits in May 2015, alleging disability as of October 1, 2012. AR 157. Plaintiff’s

20 applications were denied initially and on reconsideration. AR 155, 156, 183, 184. After the ALJ

21 conducted a hearing on October 5, 2017, the ALJ issued a decision finding Plaintiff not disabled.

22 AR 135, 47-58.

23
     (REDACTED) ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -1
 1                                         THE ALJ’S DECISION

 2            Utilizing the five-step disability evaluation process,1 the ALJ found:

 3            Step one: Plaintiff has not engaged in substantial gainful activity since the October 2012
              alleged onset date.
 4
              Step two: Plaintiff has the following severe impairments: mental health conditions
 5            variously described as psychotic disorder not otherwise specified, depression, anxiety,
              methamphetamine induced psychosis, and methamphetamine use disorder.
 6
              Step three: These impairments do not meet or equal the requirements of a listed
 7            impairment.2

 8            Residual Functional Capacity: Plaintiff can perform work at all exertional levels. He
              is limited to simple routine work, in a workplace with no more than occasional workplace
 9            changes. He can have occasional, superficial contact with coworkers, with no teamwork.
              He can have no public contact, and no exposure to hazards.
10
              Step four: Plaintiff cannot perform past relevant work.
11
              Step five: As there are jobs that exist in significant numbers in the national economy that
12            Plaintiff can perform, he is not disabled.

13 AR 49-58. The Appeals Council denied Plaintiff’s request for review, making the ALJ’s

14 decision the Commissioner’s final decision. AR 4.

15                                               DISCUSSION

16            Plaintiff asks the Court to reverse the ALJ’s decision. Dkt. 14. The Court may reverse

17 the ALJ’s decision finding a person not disabled “only if it is not supported by substantial

18 evidence or is based on legal error.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

19 Substantial evidence means such relevant evidence as a reasonable mind might accept as

20 adequate to support a conclusion. Id. The Court cannot make its own findings, but must

21 consider the entire record as a whole in determining whether the Commissioner’s conclusions

22
     1
         20 C.F.R. §§ 404.1520, 416.920.
23   2
         20 C.F.R. Pt. 404, Subpt. P, App’x 1.
     (REDACTED) ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -2
 1 have a reasonable basis. Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003); Robbins v. Soc.

 2 Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006). When the evidence is susceptible to more than

 3 one interpretation, the ALJ’s interpretation must be upheld if rational. Burch v. Barnhart, 400

 4 F.3d 676, 680-81 (9th Cir. 2005). Additionally, where a party proceeds pro se, the Court must

 5 construe the allegations of the pleading liberally and afford him the benefit of any doubt. See

 6 Bretz v. Kelman, 773 F.2d 1026, 1027 n. 1 (9th Cir. 1985).

 7          Plaintiff, who was represented by attorneys before the ALJ, is proceeding pro se before

 8 this court. Dkt. 5 at 4. An opening brief, which appears to have been prepared by his sister, was

 9 submitted on his behalf. See Dkt. 16 at 1.

10 A.       First Claim: Closed Period of Disability

11          Based on the assertion that Plaintiff suffers from a “mental disease” and “people do not

12 recover from mental diseases[,]” Plaintiff’s brief argues that the “ALJ denied disability benefits

13 based on the plaintiff filing for a [closed] period of disability which is incorrect.” Dkt. 16 at 2.

14 However, the record shows that Plaintiff, through his appointed attorney representative, did

15 request a closed period of disability. In addition, the ALJ did not base the denial of benefits on

16 this request, and considered the entire period from October 2012 up until the date the decision

17 was signed.

18          During the hearing, Plaintiff’s attorney stated “we’ll be asking for a closed period” from

19 October 1, 2012, to May 13, 2016. AR 138-39. The ALJ decided that Plaintiff had not been

20 disabled at any time from the October 2012 alleged onset date through the December 20, 2017,

21 date of the decision. AR 58. Because there was no period of disability at all, the ALJ denied the

22 request for a closed period of disability. AR 47.

23          Plaintiff has not shown any error in the ALJ’s handling of the request for a closed period.
     (REDACTED) ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -3
 1 B.       Second Claim: Exclusion of Witness/Representative

 2          Plaintiff argues that the ALJ erred by preventing his sister, as his “witness/Medical Power

 3 of Attorney[,]” from being present at the hearing when she “had additional information and had

 4 many questions for the ALJ.” Dkt. 16 at 4. A hearing is intended for the ALJ to take

 5 information, not for witnesses to ask questions of the ALJ. And any information could have

 6 been submitted into the record. In fact, the documents included in Plaintiff’s brief are

 7 incorporated into the record. Compare Dkt. 16 at 9-10 with AR 69,3 489. Handwritten on one of

 8 the documents in the brief is the following: “None of the medical records were even touched on

 9 at the hearing.” Dkt. 16 at 10. This was not improper. At the beginning of the hearing the ALJ

10 stated, “My decision will be based on the evidence in your case, including all of the documents

11 in the record and the testimony that I hear today.” AR 137. The ALJ had over 300 pages of

12 medical records to review. See AR 483-786. The hearing was for the ALJ to hear Plaintiff’s

13 own description of his impairments and limitations; there was no need to go over medical

14 records that the ALJ could review at another time.

15          For purposes of the proceedings before the ALJ, Plaintiff appointed as his representatives

16 attorneys Merrill Schneider, Kevin Karr, and Alexandra Gibney. AR 215. Kevin Karr

17 represented him during the hearing. AR 135, 137. Plaintiff did not appoint his sister as his

18 representative. Also, the record does not show that Plaintiff or his attorney requested that his

19 sister appear as a witness. Plaintiff’s brief includes a copy of a form giving his sister Medical

20 Durable Power of Attorney upon his disability or incompetence. Dkt. 16 at 5-7. Even assuming

21
     3
    Although one of the documents, a 2015 state disability approval form, may not have been
22 before the ALJ, it was in the record before the Appeals Council, which upheld the ALJ’s
   decision. Moreover, the ALJ had the equivalent 2017 form, which continued Plaintiff’s
23 disability approval. See AR 728.
     (REDACTED) ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -4
 1 the power of attorney was in effect at the time of the hearing, it gave Plaintiff’s sister the power

 2 to make medical decisions, not all decisions. See Dkt. 16 at 5. An ALJ hearing is an

 3 administrative legal proceeding, not a medical proceeding.

 4          Plaintiff has not shown any error based on the fact that his sister was not present at his

 5 hearing.

 6 C.       Third Claim: Other Disability Determinations

 7          Plaintiff notes that in 2015 he was deemed to “currently lack[] the capacity” to stand trial

 8 due to psychotic symptoms and became ineligible to own or possess firearms. Dkt. 16 at 12-13.

 9 The implication seems to be that if he is disabled for those purposes, then he must be disabled for

10 Social Security purposes. However, disability is adjudicated differently for different purposes.

11 For Social Security purposes, “disability [is] the inability to do any substantial gainful activity by

12 reason of any medically determinable physical or mental impairment which can be expected to

13 result in death or which has lasted or can be expected to last for a continuous period of not less

14 than 12 months.” 20 C.F.R. § 404.1505(a). A state agency determination that Plaintiff lacks

15 mental capacity to stand trial or is ineligible to possess firearms in 2015 does not foreclose a

16 Social Security determination of non-disability in 2017. The ALJ reviewed an extensive medical

17 record, including completely normal mental status examinations in April 2015, February and

18 November 2016, and May, July, and August 2017. AR 595-96, 708, 765, 770-71, 774-75, 777-

19 78. A treating provider assessed Plaintiff’s history as “psychotic symptoms that were related to

20 methamphetamine abuse, and appear to have resolved with” medication. AR 669.

21          Plaintiff has not shown any error in the ALJ’s failure to treat the 2015 determinations as

22 binding on the Social Security disability determination.

23
     (REDACTED) ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -5
 1 D.       Fourth Claim: Report by Gary Sacks, Ph.D.

 2          Plaintiff argues that the ALJ’s decision is contradictory because the ALJ agreed with

 3 portions of Dr. Sacks’ report but gave his opinions “no weight.” Dkt. 16 at 2. The ALJ agreed

 4 with Dr. Sacks’ factual findings that Plaintiff showed no signs of psychosis or problems with

 5 attention, concentration, or memory, that Plaintiff had a low average IQ and average memory

 6 and processing speed, and that Plaintiff “maintained the intellectual capacity to learn new

 7 information and make good decisions.” AR 54 (citing AR 681-86). However, the ALJ

 8 observed, Dr. Sacks expressed no opinions as to Plaintiff’s ability to work. AR 56. The ALJ’s

 9 decision is not contradictory, because findings of fact are not the same as opinions. Plaintiff has

10 not identified any opinions in Dr. Sacks’ report that the ALJ failed to properly address or any

11 other error in handling Dr. Sacks’ report.

12 E.       Fifth Claim: Listed Impairment

13          Plaintiff’s brief includes copies of documents discussing “Compassionate Allowances”

14 and “listed impairment[s].” Dkt. 16 at 18-19. “Organic mental orders,” “Schizophrenic,

15 paranoid and other psychotic disorders,” and “Anxiety-related disorders” are highlighted along

16 with a handwritten notation that “Plaintiff was diagnosed by 3-4 psychologist[s] with 3 or more

17 of these conditions.” Id. at 19. On another page, “schizophrenia” is highlighted. Id. at 18. The

18 source of the documents is unclear. None of those disorders are currently listed as grounds for

19 compassionate allowance. See www.ssa.gov/compassionateallowances/conditions.htm (May 28,

20 2019). In any case, the ALJ is guided by the five-step disability evaluation process found in 20

21 C.F.R. §§ 404.1520, 416.920. Under those regulations, at step three an ALJ considers whether a

22 claimant has an impairment or combination of impairments that meet or equal one of the listed

23 impairments found in 20 C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R.
     (REDACTED) ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -6
 1 § 404.1520(a)(4)(iii). Here, the ALJ considered whether Plaintiff’s impairments met or equaled

 2 any listed impairment, specifically addressing listing 12.03, “Schizophrenia spectrum and other

 3 psychotic disorders,” and listing 12.06, “Anxiety and obsessive-compulsive disorders,” and

 4 concluded that they did not. AR 50-51. The ALJ found that Plaintiff’s impairments did not meet

 5 or equal these listings because he did not have “[e]xtreme limitation of one, or marked limitation

 6 of two, of the following [four] areas of mental functioning”: understanding, remembering, or

 7 applying information; interacting with others; concentrating, persisting, or maintaining pace; and

 8 adapting or managing oneself. 20 C.F.R. Pt. 404, Subpt. P, App’x 1, §§ 12.03B, 12.06B; AR 50-

 9 51. Plaintiff has not shown (or even argued) that the ALJ’s analysis was based on legal error or

10 unsupported by substantial evidence.

11          Plaintiff’s brief states:

12          One very important file I sent to the ALJ before the hearing was Social Security
            administration[’]s Blue Book of Disability4 and the List of Compassionate
13          Allowances. The ALJ never acknowledged or spoke on either subject. I feel that
            if she represents the Soc Sec Administration and is a fair judge she would give her
14          opinion to the information sent.

15 Dkt. 16 at 2. However, the ALJ is not required, or even able, to respond to every item in a 786-

16 page record. An ALJ “need not discuss all evidence presented to her. Rather, she must explain

17 why ‘significant probative evidence has been rejected.’” Vincent v. Heckler, 739 F.2d 1393,

18 1394–95 (9th Cir. 1984) (quoting Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981). The lists

19 of conditions found in Plaintiff’s brief are not significant probative evidence regarding Plaintiff’s

20 disability or lack thereof. The ALJ was therefore not required to address them expressly in her

21 decision. Plaintiff has not shown any error.

22
     4
    The “Blue Book” lists the same impairments found in 20 C.F.R. Part 404, Subpart P, Appendix
23 1. See https://www.ssa.gov/disability/professionals/bluebook/ (May 29, 2019).
     (REDACTED) ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -7
 1         The Court concludes that Plaintiff has not shown any error in the ALJ’s decision.

 2 Because the ALJ’s decision is supported by substantial evidence and free of harmful legal error,

 3 the Court must affirm. See Andrews, 53 F.3d at 1039.

 4                                          CONCLUSION

 5         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

 6 case is DISMISSED with prejudice.

 7         DATED this 31st day of May 2019.

 8

 9
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23
     (REDACTED) ORDER AFFIRMING THE
     COMMISSIONER’S FINAL DECISION AND
     DISMISSING THE CASE WITH PREJUDICE
     -8
